          Case 1:20-cv-00794-SMV Document 7 Filed 10/09/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


JOSEPH I. CHIPPS,

               Plaintiff,
       vs.                                           CIV No. 1:20-00794-SMV

ANDREW SAUL,
Commissioner of Social Security,

               Defendant.
                                  ORDER GRANTING EXTENSION

       THIS MATTER having come before the Court upon Defendant’s Motion for Extension

of Time to File the Electronic Certified Administrative Record and Answer to Plaintiff’s

Complaint (Doc. 6), it being stated that Plaintiff concurs in the granting of the motion, the Court

having read the motion and being fully advised in the premises finds that there is good cause for

granting the motion.

       IT IS THEREFORE ORDERED that Defendant is granted through December 14, 2020,

to file his answer or otherwise respond to Plaintiff’s Complaint.

        SIGNED _October 9_, 2020


                                              ___________________________________
                                              STEPHAN M. VIDMAR
                                              United States Magistrate Judge


SUBMITTED AND APPROVED BY:
Electronically submitted 10/08/2020
JENNIFER RANDALL
Special Assistant United States Attorney

Electronically approved 10/08/2020
HELEN LAURA LOPEZ
Attorney for Plaintiff
